DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2021 has been entered.
Claim Status
Claims 1, 2, 4-10, and 12-37, as amended 11 January 2021, are currently pending. Claims 15-28 and 32-36 are withdrawn. Claims 3 and 11 are canceled.
Claim Interpretation
Claims 1, 2, 4-10, 12-14, 29-31, and 37 are directed to a separation matrix composition.  Applicant is reminded of the principles of claim interpretation set forth in MPEP § 2112:  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the 

"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

Applicant has incorporated product-by-process language into the claims.  Applicant is directed to MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations).

"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be "essentially free of alkali metal." The court upheld the rejection because the 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-10, 12-14, 29-31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom et al. (US 8,070,958) in view Johansson et al. (US 2011/0065900).
Regarding claims 1, 30, and 37, Bergstrom discloses a separation matrix for purification of biological particles (abstract, C1/L25-29, C6/L60-C7/L7).  The particles may have a core entity with a high ligand density and a shell entity with a low ligand density (Figure 4, C5/L4-10; the shell entity is considered to be the outer 20 microns of the particle).  The particles are functionalized with allyl glycidyl ether (AGE), providing 316 µmol of allyl per mL of gel, brominated, washed with water, and then functionalized under conditions sufficient to form a covalently bound, ligand gradient (C15/L30-C16/L18). The ligand may be one suitable for the purification of biological compounds and which is known in the art (C1/L25-28, C6/L60-C7/L7), including an anion exchange ligand (C9/L19-30).  
In one example, the functionalized particle has a total ionic capacity of 137 µmol/mL gel (Table 1, Example 3) and based on Figure 4, it is clear that that majority of this capacity is located in the core (C19/L55-61).  The reference further teaches, that when targeting positively charged proteins, a ligand density gradient of positively charged ligands may begin at a location corresponding to about 40% of the radius of an essentially spherical particle and increase towards the center of the particle (C10/L5-20).  This helps prevent the targeted protein from penetrating into the particle (C10/L5-20).  Therefore, one having ordinary skill in the art will immediately appreciate the Bergstrom discloses a core entity having at least 50 µmol/mL of functional groups of the ligand and a shell entity having less than 20 µmol/mL of functional groups of the ligand.  Although Bergstrom does not explicitly disclose that the ligand includes 
For example, Johansson discloses that polyallylamine ligands, attached to a support through an AGE spacer ([0032]), are particularly suitable as anion exchange ligands for the chromatographic purification of biological molecules ([0002], [0011]).  This ligand is stable in high alkaline pH conditions and capable of adsorbing proteins at high conductivities ([0009]-[0012]).  Johansson discloses that the polyallylamine ligands display at least two, such as at least three or at least four primary amines per ligand ([0016]-[0017], including 5-3000 repeat units; claims 1, 30).
It would have been obvious to one having ordinary skill in the art at the time of the invention to choose an anion exchange ligand having at least two primary amines per ligand, such as polyallylamine, for the ligand of Bergstrom, as suggested by Johansson, since doing so will provide a media that is particularly suited for the purification of biological molecules and which is stable in high pH and high conductivity conditions.  
The reference suggests that the inner radial portion of the particle may comprise substantially evenly distributed primary amines (Figure 4; substantially even intensity from about 20-70 microns).  Bergstrom also teaches that the gradient on the particle may comprise discontinuous steps, as opposed to a continuous and smooth gradient (C9/L10-18).  Based on the conventional understanding of what is meant by a “discontinuous step gradient,” one of ordinary skill in the art would immediately understand the density within each step to be substantially even.  The reference teaches that one having ordinary skill in the art will select the gradient most appropriate for the intended use (C9/L10-18).  Bergstrom further discloses that one in the art may control the gradient shape and ligand substitution profiles by altering the solvent compositions used in the method of making the particles (C10/L39-43; C10/L52-C11/L17; C12/L45-55).  One in the art will know how to select appropriate solvents in order to achieve the desired gradient (C11/L1-17; C12/L45-55).  

With respect to the product-by-process limitations recited in claims 1 and 37, "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Bergstrom teaches that the shell gradient is formed by reaction of allyl modified polysaccharide particles with a halogen (C13/L7-11, AGE modification; C13/L28-40, bromine reaction; C7/L15-27, polysaccharide particles). Bergstrom suggests using of an excess amount of halogen (C15/L56-67), reading on contacting the allyl modified polysaccharide particles with an amount of halogen, wherein the amount of halogen is equivalent to the amount of allyls in the shell (the claim is “comprising”-type and an excess amount of halogen, or further contacting with supplemental amounts of halogen, would not be prohibited by the claim language).  A water washing step of the bromine-activated particle is further included, which would be expected to clear away any unreacted excess (C15/L63-67).  Each of the examples of Bergstrom further contact the bromine activated particle with an alkaline aqueous solution (C16/L20-C17/L42; Examples 1-4, pH in each aqueous solution is around 10.5 to 11.5).  Bergstrom further recognizes that the manipulation of conditions which activate a particle surface will alter the ligand density profile and that one variable to be modified includes reaction time (C1/L54-62).
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).  
	Regarding claims 1 and 11, in one example, Bergstrom suggests that the shell may have a thickness of about 20 microns (Figure 4, C5/L4-10; the shell entity is considered to be the outer 20 microns of the particle). Bergstrom also suggests that the ligand density gradient (which effectively forms a “shell” portion) may be adjusted as desired to maximize mass transport of a target molecule (C9/L60-C10/L20).  The reference also discloses that the ligand substitution profile may be modified by varying the temperature, concentration of ligand, or type of solvent to control the diffusion or reactivity of the ligand (C12/L45-55).  Bergstrom teaches that one in the art will select the gradient features that are most advantageous for the intended separation properties (C9/L14-18).
Therefore, although the reference does not explicitly disclose a shell entity having an average thickness of 1 to 6 micrometers, as the mass transport of a target molecule with the particle is a variable that can be modified, among others, by adjusting said thickness of the shell entity, the precise thickness would have been considered a result effective variable by one having ordinary skill in the art at the time In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
	Regarding claims 2 and 29, the method of making the separation matrix of Bergstrom (C15/L30-C16/L20, C16/L61-C17/L42), as modified by Johansson to include a polyallylamine ligand that is capable of adsorbing proteins in high conductivity conditions, is substantially identical to the method described in the instant specification (pg. 10, line 15 – pg. 15 line 15).  Therefore, the matrix of modified Bergstrom will inherently be capable of binding at least 20 mg ovalbumin per ml matrix in an aqueous buffer having a conductivity of at least 10 mS/cm, or of binding at least 40 mg ovalbumin per ml matrix in an aqueous buffer having a conductivity of at least 20 mS/cm.
	Regarding claim 4, Bergstrom discloses that the particles are functionalized with allyl glycidyl ether (AGE), providing 316 µmol of allyl per mL of gel, brominated, and then functionalized under conditions sufficient to form a covalently bound, ligand gradient (C15-30-C16/L18).  Johansson teaches that polyallylamine ligand may be attached to particles through AGE through a nitrogen group ([0032]).  Thus, the ligands of modified Bergstrom will be attached to said core entity via secondary or tertiary amine links.
	Regarding claim 5, Johansson discloses the use of polyallylamine ligands ([0016]-[0017]).  These ligands inherently have a content of nitrogen and oxygen atoms in said polyallylamine ligands of at least 20 wt. % (each repeat unit has a MW of about 57, of which the MW of the nitrogen is 14; amounting to about a 24.5% primary amine content).
claim 6, Johansson discloses the use of polyallylamine ligands ([0016]-[0017]).  The content of primary amine nitrogen is at least 18 wt. % (each repeat unit has a MW of about 57, of which the MW of the nitrogen is 14; amounting to about a 24.5% primary amine content).
	Regarding claim 7, Johansson discloses the use of polyallylamine ligands ([0016]-[0017]).  The ratio of displayed primary amines to the total amount of nitrogen atoms will inherently be at least 0.5, such as at least 0.7 or at least 0.9 (the only non-primary amine will be at the attachment of the ligand to the AGE spacer molecule).
	Regarding claim 8, Johansson discloses the use of polyallylamine ligands ([0016]-[0017]) and that they may be attached to the particle using an AGE spacer, attached through a nitrogen ([0032]).
Regarding claim 9, Johansson discloses that the ligands comprise polyallylamine of molecular weight at least 1 kDa, such as at least 10 kDa ([0016]-[0017], [0030]).
	Regarding claim 10, Johansson does not disclose any crosslinking of the polyallylamine ([0016]-[0017], [0028]-[0034]).
	Regarding claim 12, Bergstrom discloses that the particles are substantially spherical (C4/L16-18).
	Regarding claim 13, in one example, Bergstrom suggests that the shell may have a thickness of about 20 microns in a particle having a diameter of about 130 microns (Figure 4, C5/L4-10; the shell entity is considered to be the outer 20 microns of the particle). Bergstrom also suggests that the ligand density gradient (which effectively forms a “shell” portion) may be adjusted as desired to maximize mass transport of a target molecule (C9/L60-C10/L20).  Therefore, although the reference does not explicitly disclose that the shell entity has an average thickness of 0.5 to 6 % of the diameter or the sphere-equivalent diameter of said particles, as the mass transport of a target molecule with the particle is a variable that can be modified, among others, by adjusting said thickness of the shell entity, the precise thickness would have been considered a result effective variable by one having ordinary skill in the art at In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
	Regarding claims 14 and 31, the method of making the separation matrix of Bergstrom (C15/L30-C16/L20, C16/L61-C17/L42), as modified by Johansson to include a polyallylamine ligand that is capable of adsorbing proteins in high conductivity conditions, is substantially identical to the method described in the instant specification (pg. 10, line 15 – pg. 15 line 15).  Therefore, the matrix of modified Bergstrom will inherently have a molecular weight cutoff for globular proteins of 60 to 1000 kDa, or from 400-800 kDa.  Alternatively, as the ligand density across the particle and mass transport of a target molecule, such as a protein, with the particle are variables that can be modified, among others, by adjusting said MWCO of the shell entity, the precise MWCO would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed thickness cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the MWCO of the shell entity in the separation matrix of modified Bergstrom to obtain the desired ligand density and mass transport through the particle (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
Response to Arguments
Applicant's arguments filed 11 January 2021 have been fully considered but they are not persuasive.
[AltContent: textbox (Outer 40% of the radius of the particle, where the gradient will be located.)]Applicant argues that the reference does not suggest or contemplate deviating from a shell that constitutes 40% of the radius.  Applicant argued that the charge of the ligands and the resulting chemical gradient between the outer part and center are the variables that might be adjusted in Bergstrom to control mass transfer, not the thickness of the shell or “outer part” of the particles.  Therefore, applicant argued that one in the art would not be motivated to adjust the shell thickness (the outermost 40% of the particle).
[AltContent: textbox (Inner radial portion)][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (A shell portion is a section of the particle radius having “substantially evenly distributed less than 20 micromole/ml primary amines from the covalently attached ligands.”)]
    PNG
    media_image1.png
    535
    583
    media_image1.png
    Greyscale




As previously addressed in the Advisory Action mailed 30 December 2020, this argument is not persuasive.  The term “shell” is defined by the instant claims as a section of the particle that surrounds an inner radial portion, and includes “substantially evenly distributed less than 20 micromoles/ml 
The examiner has not interpreted the outer 40% of the radius of the particle of Bergstrom to be equivalent to the claimed “shell.”  Rather, the shell is the portion of the gradient that is contained within the outer 40% of the radius that would meet the ligand concentration requirements of the claim. Annotations have been provided on Figure 6 of Bergstrom above, in order to attempt to clarify this interpretation.  
The ligand concentration (chemical) gradient contained within the outer 40% of the radius in the particle of Bergstrom is established as a result effective variable, as provided in the rejection above and as acknowledged by applicant in the remarks.  Therefore, the thickness of a section of the particle radius that would include a concentration of less than 20 micromoles/ml primary amines from the covalently attached ligands (the “shell”) is similarly a result effective variable – it is a section of the chemical gradient, wherein the slope/shape of the gradient may be optimized. Depending on the steepness of the gradient slope, and the concentration endpoints of the gradient, the thickness of a section having less than 20 micromoles/ml of ligand may be varied.    
As stated in the Advisory Action, the rejection is not attempting to modify the generalized location of the ligand density gradient within the particle (i.e. the outermost 40% of the radius).  The shape/slope of the ligand density gradient may be adjusted without alteration of where the gradient is present on the particle (“a ligand density gradient is designed in porous essentially spherical particles to maximize the mass transport in the outermost part, corresponding to about 40% of the radius,” emphasis added, C8/L44-48).  While the reference emphasizes that the ligand density gradient of the porous particle should be present in the outermost part of the particle to maximize mass transport (the outer 40% of the radius), this does not equate to a teaching that the “shell” (as the term is used in the claims) must be 40% of the radius.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE ZALASKY MCDONALD/Primary Examiner, Art Unit 1777